                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

REGINALD G. BAKER, SUZANNE
LEWIS, in her official capacity as
Power of Attorney for Plaintiff;                           8:19CV93
KIMBERLY NOAHR, Petitioner elect;
and MINOR CHILDREN OF THE
ABOVE,

                   Plaintiffs,                         MEMORANDUM
                                                        AND ORDER
      vs.

J.D., CEO Alivation Health; ANNETTE
KAY MARGET, HARBANS S. DEOL,
in his official capacity as Director of
Health Services for Nebraska
Department of Correctional Services;
DR. JEFFREY P. KASSELMAN,
SARA BETH ALLEN, DR. JEFFREY
A. DAMME, M.D.; DOES 1-6, Nurses;
PETE RICKETTS, in his official
capacity as Govenor in and for State of
Nebraska; SCOTT R. FRAKES, in his
official capacity as Director of NDOCS;
JOHN BOLDUC, in his official capacity
as Superintendant of Nebraska State
Patrol; R. HOLLEY, BRAD HANSEN,
SCOTT BUSBOOM, c/m Ruede; and
LAWYERS,

                   Defendants.

      This matter is before the court on Plaintiff Reginald G. Baker’s Motion for
Reconsideration. (Filing No. 17.) Plaintiff asks the court to reconsider the May 10,
2019 Memorandum and Order and Judgment (filing nos. 15 & 16) dismissing this
matter without prejudice pursuant to the “three strikes” rule in 28 U.S.C. §
1915(g). Plaintiff contends that 28 U.S.C. § 1915(g) violates his First Amendment
constitutional right to access the courts and that he “has demonstrated good cause
in his Complaint.” (Filing No. 17.) Plaintiff also states in his motion that he is
“giv[ing] notice that he is filing an Appeal of Judge Kopf’s decision.” (Id.) Upon
consideration,

      IT IS ORDERED that:

      1.    Plaintiff’s Motion for Reconsideration (filing no. 17) is denied.

      2.  Plaintiff is advised that if he wishes to appeal the court’s May 10,
2019 Memorandum and Order and Judgment, then he must file a separate notice of
appeal.

      Dated this 6th day of June, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          2
